DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-20 are presented for examination.  This office action is in response to the RCE amendment filed on 1/8/2021.

Information Disclosure Statement
Applicants are reminded of the duty to disclose information under 37 CFR 1.56.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under  35 U.S.C. 103 as being unpatentable over Moon et al. (Moon) US Patent No. 5,493,660 in view of Madpuwar US Patent Application No. 2011/0185119.
As to claims 1 and 19, Moon discloses an apparatus (Fig. 1), comprising: a control unit (Fig. 1 Ref. 120); a memory (para [0015] program memory) coupled to the control unit and including computer program code (para [0015] program memory); N th group (Span B) of storage units, where i is a positive integer less than or equal to N, where k is a positive integer less than or equal to N, storing a second data segment (Row 2 in 324) into an ith storage region of a second storage unit (Ref. 324) of the kth group of storage units, storing a third data segment (Row2 in 326) into an ith storage region of a third storage unit (Ref. 326) of the kth group of storage units, storing a fourth data segment (Row 3 in 332) into an ith storage region of a first storage unit (Ref. 332) of a (k+1)th group (span C) of storage units, storing a fifth data segment (Row3 in 334) into an ith storage region of a second storage unit(Ref. 334) of the (k+l)th group of storage units, and storing a sixth data segment (Row 3 in 336) into an ith storage region of a third storage unit (Ref. 336) of the (k+1)th group of storage units, - 66 – 
However, Moon does not specifically disclose 4846-1657-4013.1wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of th storage region of the third storage unit of the (k+1)th group of storage units.
Madpuwar discloses wherein the first data segment (block 1 in stripe (0,0)) in the ith storage region (Strip 0) of the first storage unit of the kth group (Strip (0,0) of storage units is associated with the fourth data segment (block 1 in strip (0,1 thru n-3) since both are located in a same row and block 1’s are share same parity (0, n-2, 1) and (0, n-1, 1)) in the ith storage region of the first storage unit (block 1 in strip (0,1)) of the (k+ I)th group (Strip (0,1)) of storage units, the first data segment is independent of the fifth data segment (block 2 in strip (0,1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 2 have separate own parity) in the ith storage region of the second storage unit (block 2 in strip (0,1)) of the (k+l)th group (Strip (0,1)) of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment (block 3 in strip (0, 1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 3 have separate own parity) in the ith storage region of the third storage unit (block 3 in strip (0,1)) of the (k+1)th group (Strip (0,1)) of storage units for the purpose of increasing data access reliability and speed. 
One of ordinary skill in the memory art familiar with Moon, and looking at Madpuwar would have recognized that the memory access performance of Moon would have been enhanced by including wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group th storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units would have a highly desirable feature in the memory environment of Moon because one of the objective of memory access is increasing access reliability, throughput or speed. Also the ability to increase reliability or throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th 

As to claim 2, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the second data segment (Block 2 in strip (0,0)) is associated with the fifth data segment (block 2 in strip (0, 1 thru n-3) since both are located in a same row), the second data segment is independent of the forth data segment (block 1 in Strip (0, 1 thru n-3) reads on this limitation since each one is located in different row), and the second data segment (block 2 in strip (0,0)) is independent of the sixth data segment (block 3 in strip (0, 1 thru n-3) reads on this limitation since each one is located in different row) .  

As to claim 3, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the third data segment (block 3 in strip (0,0)) is associated with the sixth data segment (block 3 in (strip (0, 1 thru n-3) because both are located in same row), the third data segment (block 3 in strip (0,0)) is independent of the forth data segment (block 1 in strip (0, 1 thru n-3)) because each segment is located different row), and the third data segment is independent of the fifth data segment (block 2 in strip (0, 1 thru n-3)) because each segment is located different row).  

As to claim 4, Moon and Madpuwar disclose the invention as claimed above.  Moon further discloses storing a data segment (row 3 in 338) into a ith storage region of th storage unit of the (k+l)th group of storage units, 
Madpuwar further discloses wherein the first data segment (block 1 in strip (0,0)) is independent of the data segments (blocks in strip (1, n-1)) stored in the ith storage region of each of the fourth storage unit to the Nth storage unit of the (k+1)th group of storage units.  

As to claim 5, Moon and Madpuwar disclose the invention as claimed above.  
Moon further discloses storing a seventh data segment (Table 1, Total Drives 54, Span 3, first drive) into a ith storage region of a first storage unit of a (k+2)th group (Span 3) of storage units, and storing an eighth data segment (Table 1, Total Drives 54, Span 3, 2nd drive) into a ith storage region of a second storage unit of the (k+2)th group of storage units, - 67 - 4846-1657-4013.1storing a ninth data segment (Table 1, Total Drives 54, Span 3, third drive) into a ith storage region of a third storage unit of the (k+2)th group of storage units, 
Madpuwar further discloses wherein the first data segment is associated with the seventh data segment (each segment in same row reads on this limitation), the first data segment is independent of the eighth data segment (each segment in different row reads on this limitation), and the first data segment is independent of the ninth data segment (each segment in different row reads on this limitation).  

As to claim 6, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the second data segment is associated with the eighth data segment (each segment in same row reads on this limitation), the second 

As to claim 7, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the third data segment is associated with the ninth data segment (each segment in same row reads on this limitation), the third data segment is independent of the seventh data segment (each segment in different row reads on this limitation), and the third data segment is independent of the eighth data segment (each segment in different row reads on this limitation).  

As to claims 8 and 20, Moon and Madpuwar disclose the invention as claimed above. 
Moon further discloses storing a data segment into a ith storage region of each of a fourth storage unit (Table 1, Total Drives 54, Span 3, fourth drive) to a Nth storage unit of the (k+2)th group (Span 3) of storage units.  
Madpuwar further discloses wherein the first data segment is independent of the data segments stored in the ith storage region of each of the fourth storage unit to the Nth storage unit of the (k+2)th group of storage units (different row reads on this limitation).   

As to claim 9, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the fourth data segment is associated with the 

As to claim 10, Moon and Madpuwar disclose the invention as claimed above. 
Madpuwar further discloses wherein the fifth data segment is associated with the eighth data segment (same row reads on this limitation), the fifth data segment is independent of the seventh data segment (different row reads on this limitation), and the fifth data segment is independent of the ninth data segment (different row reads on this limitation).  

As to claim 11, Moon and Madpuwar disclose the invention as claimed above. 
Madpuwar further discloses wherein the sixth data segment is associated with the ninth data segment (same row reads on this limitation), the sixth data segment is independent of the seventh data segment (different row reads on this limitation), and the sixth data segment is independent of the eighth data segment (different row reads on this limitation).  

As to claim 12, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the first data segment includes error correction (parity strip (0, n2) data associated with the fourth data segment and the seventh data segment.  

As to claim 13, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the second data segment includes error correction data (parity strip (0, n2) associated with the fifth data segment and the eighth data segment.  
As to claim 14, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the third data segment includes error correction data (parity strip (0, n2) associated with the sixth data segment and the ninth data segment.  

As to claim 15, Moon and Madpuwar disclose the invention as claimed above.  
Moon further discloses an additional storage unit (Table 1 Span 4) electrically connected to the control unit, the additional storage unit having N storage regions, the apparatus further comprising: storing a tenth data segment (table1 118 Total drives, Span 4)  into an ith storage region of the additional storage unit, 
Madpuwar further discloses wherein the tenth data segment is associated with the first data segment, the second data segment, the third data segment, the fourth data segment, the fifth data segment and the sixth data segment (same row reads on this limitation).
  
As to claim 16, Moon and Madpuwar disclose the invention as claimed above.  Madpuwar further discloses wherein the tenth data segment includes error correction 

As to claim 17, Moon discloses an apparatus (Fig. 1), comprising: a control unit (Fig. 1 Ref. 120); a memory (para [0015] program memory) coupled to the control unit and including computer program code (para [0015] program memory); S groups (spans in pp 3-4 Table 1 and Figs. 3 & 4) of storage units (Drives in pp 3-4 Table 1 and Figs. 3 & 4) electrically connected to the control unit, a 1st group of storage (Span2) units to a (S-1)th group (span N) of storage units each having N storage units (Drives in span), the Sth group (span 1 in Total drive 118) of storage units having M storage units (# of drives in span1, e.g. 28), each storage units of the S group of storage units having N storage regions, wherein N, S and M are positive integers and S and M are less than N; wherein the memory and the computer program code (para [0015] program memory) configured to, with the control unit, cause the apparatus to perform: storing a first data segment (Row2 in 322) into an ith storage region (first row) of a first storage unit (Ref. 322) of a kth group (Span B) of storage units , where i is a positive integer less than or equal to N, where k is a positive integer less than or equal to N, storing a second data segment (Row 2 in 324) into an ith storage region of a second storage unit (Ref. 324) of the kth group of storage units, storing a third data segment (Row2 in 326) into an ith storage region of a third storage unit (Ref. 326) of the kth group of storage units, storing a fourth data segment (Row 3 in 332) into an ith storage region of a first storage unit (Ref. 332)of a Sth group (span C) of storage units, storing a fifth data segment (Row3 in  334) into an ith storage region of a second storage (Ref. 334) unit of the Sth group of storage units, th storage region of a third storage unit (Ref, 336) of the Sth group of storage units, - 66 – 
However, Moon does not specifically disclose 4846-1657-4013.1wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units.
Madpuwar discloses wherein the first data segment (block 1 in stripe (0,0)) in the ith storage region (Strip 0) of the first storage unit of the kth group (Strip (0,0) of storage units is associated with the fourth data segment (block 1 in strip (0,1 thru n-3) since both are located in a same row and block 1’s are share same parity (0, n-2, 1) and (0, n-1, 1)) in the ith storage region of the first storage unit (block 1 in strip (0,1)) of the (k+ I)th group (Strip (0,1)) of storage units, the first data segment is independent of the fifth data segment (block 2 in strip (0,1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 2 have separate own parity) in the ith storage region of the second storage unit (block 2 in strip (0,1)) of the (k+l)th group (Strip (0,1)) of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment (block 3 in strip (0, 1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 3 have separate own parity) in the ith storage region of the third storage unit (block 3 in strip (0,1)) of the th group (Strip (0,1)) of storage units for the purpose of increasing data access reliability and speed. 
One of ordinary skill in the memory art familiar with Moon, and looking at Madpuwar would have recognized that the memory access performance of Moon would have been enhanced by including wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units would have a highly desirable feature in the memory environment of Moon because one of the objective of memory access is increasing access reliability, throughput or speed. Also the ability to increase reliability or throughput provides sufficient suggestion and motivation to one of ordinary skill in the memory art to include wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units.
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate wherein the first th storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the first storage unit of the (k+ I)th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units as taught by Madpuwar into the system of Moon for the advantages stated above.
 
As to claim 18, Moon and Madpuwar disclose the invention as claimed above.  Moon further discloses storing a data segment into a ith storage region of each of a fourth storage unit to a Mth storage unit of the Sth group of storage units (Figs 3 &4 and Table I), 
Madpuwar further discloses wherein the first data segment is independent of the data segments stored in the ith storage region of each of the fourth storage unit to the Mth storage unit of the Sth group of storage units (different row reads on this limitation).

Response to Arguments
Applicant's arguments filed on 1/8/21 have been fully considered but they are not persuasive. 
Applicant's remarks on pages 10-12 that the references not teaching wherein the first data segment in the ith storage region of the first storage unit of the kth group of storage units is associated with the fourth data segment in the ith storage region of the th group of storage units, the first data segment is independent of the fifth data segment in the ith storage region of the second storage unit of the (k+l)th group of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment in the ith storage region of the third storage unit of the (k+1)th group of storage units have been fully considered but they are not persuasive. 
Madpuwar discloses wherein the first data segment (block 1 in stripe (0,0)) in the ith storage region (Strip 0) of the first storage unit of the kth group (Strip (0,0) of storage units is associated with the fourth data segment (block 1 in strip (0,1 thru n-3) since both are located in a same row and block 1’s are share same parity (0, n-2, 1) and (0, n-1, 1)) in the ith storage region of the first storage unit (block 1 in strip (0,1)) of the (k+ I)th group (Strip (0,1)) of storage units, the first data segment is independent of the fifth data segment (block 2 in strip (0,1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 2 have separate own parity) in the ith storage region of the second storage unit (block 2 in strip (0,1)) of the (k+l)th group (Strip (0,1)) of storage units, and the first data segment is Attorney Docket No. 19306-2272Application No. 16/354,803 independent of the sixth data segment (block 3 in strip (0, 1 thru n-3) reads on this limitation since each one is located in different row and the block 1 and the block 3 have separate own parity) in the ith storage region of the third storage unit (block 3 in strip (0,1)) of the (k+1)th group (Strip (0,1)) of storage units.
Therefore broadly written claims are disclosed by the references cited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892.

A shortened statutory period for response to this action is set to expire 3 (three) months and 0 (zero) days from the mail date of this letter.  Failure to respond within the period for response will result in ABANDONMENT of the application (see 35 USC 133, MPEP 710.02, 710.02(b)). In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this office action.

When responding to the office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections.    See 37 C.F.R. ' 1.111(c).

When responding to the office action, Applicants are advised to provide the examiner with the line numbers and page numbers in the application and/or references cited to assist examiner to locate the appropriate paragraphs.

Any response to this action should be mailed to:

Commissioner of Patents 
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to TC-2100:
(571)-273-8300

Hand-delivered responses should be brought to the Customer Service Window (Randolph Building, 401 Dulany Street, Alexandria, VA 22314).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG C KIM whose telephone number is (571)272-4181.  The examiner can normally be reached on M-F 9:30-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HONG C KIM/Primary Examiner, Art Unit 2138